28 F.3d 1208
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond Cornelius BENNEFIELD, Plaintiff Appellant,v.Michael J. CAVANAUGH, Commissioner, South CarolinaDepartment of Probation, Parole, and Pardon Services, in hisindividual and official capacity;  T. Travis Medlock,Attorney General of the State of South Carolina, in hisindividual and official capacity, Defendants Appellees.
No. 94-6478.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 8, 1994.Decided:  June 30, 1994.

Appeal from the United States District Court for the District of South Carolina, at Spartanburg.  Falcon B. Hawkins, Chief District Judge.  (CA-92-2712)
Raymond Cornelius Bennefield, Appellant Pro Se.
Edwin Eugene Evans, Senior Assistant Attorney General, Columbia, South Carolina;  Carl Norman Lundberg, South Carolina Department of Probation, Parole & Pardon Service, Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before HALL and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bennefield v. Cavanaugh, No. CA-92-2712 (D.S.C. Mar. 21, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED